Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Heather G. Woodward, Reg. No. 62,627 on 05/12/2021.

The following claims have been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1.    (Currently Amended) An allocation method, which is adapted to a server comprising a network interface controller having at least one hardware queue configured to receive network packets from a client, and a plurality of central processing units, the allocation method comprising:
	initializing a first number of at least first central processing unit to be one for performing a first type task and initializing a second number of at least second central processing unit to be one for performing a second type task;
testing a first efficiency of the server and recording the [a] first number of the at least one first central processing unit configured to perform the [a] first type task, the [a] second number of the at least one second central processing unit configured to perform the [a] second type task, and the first efficiency, wherein the first efficiency is obtained through a measurement of Input/output Operations per Second;
determining whether the at least one first central processing unit is in a busy state, wherein when a usage of the at least one first central processing unit is higher than a threshold, the at least one first central processing unit is in the busy state;
increasing the first number of the at least one first central processing unit by one when the at least one first central processing units is in the busy state;
repeating the steps of testing the first efficiency of the server, determining whether the at least one first central processing unit is in the busy state, and increasing the first number of the at least one first central processing unit by one when the at least one first central processing unit is in the busy state, until the at least one first central processing unit is no longer in the busy state;
determining whether a bandwidth occupied by the first type task reaches a maximum bandwidth of the network interface controller 
increasing the second number of the at least one second central processing unit by one when the bandwidth occupied by the first type task does not reach the maximum bandwidth; 
repeating , and increasing the second number of the at least one second central processing unit by one when the bandwidth occupied by the first type task does not reach the maximum bandwidth until the bandwidth occupied by the first type task reaches the maximum bandwidth[,]; and
generating a table of the first operating efficiency of the server, wherein the table at least comprises the first efficiency, the first number and the second number 

2.    (Original) The allocation method according to claim 1, wherein the determining whether the at least one first central processing unit is in the busy state comprises:
determining whether an amount of occupied resource of the at least one first central processing unit is not lower than a threshold,
wherein determining that the at least one first central processing unit is in the busy state when the amount of occupied resource of the first central processing units is not lower than the threshold; and determining that the at least one first central processing unit is not in the busy state when the amount of occupied resource of the at least one first central processing unit is lower than the threshold.

3.    (Canceled)   

4.    (Original)    The allocation method according to claim 1, further comprising:
testing a second efficiency of the server and recording a third number of at least one third central processing unit configured to perform a third type task, a fourth number of at least one fourth central processing unit configured to perform a fourth type task, and the second efficiency; 
decreasing the third number of the at least one third central processing unit by one; and 
determining whether the third number of the at least one third central processing unit is not higher than the fourth number of the at least one fourth central processing unit if the third number of the at least one third central processing unit is not equal to zero, increasing the fourth number and resetting the third number by subtracting the first number, the second number and the fourth number from a total number of the plurality of central processing units when the third number is not higher than the fourth number, wherein the fourth number of the at least one fourth central processing unit is one in initialization, and the third number of the at least one third central processing unit is initialized by subtracting the first number, the second number and the fourth number from the total number of the plurality of central processing units.

5.    (Previously presented) The allocation method according to claim 4, further comprising:


6. (Currently Amended) A server, comprising: 
a network interface controller having at least one hardware queue configured to receive at least one network packet from a client; 
at least one software queue configured to reallocate the at least one network packet; 
at least one processor, each processor comprising at least one first central processing unit and at least one second central processing unit and configured to process the at least one network packet;
at least one storage unit configured to store at least one execution instruction by which the at least one processor is programmed for:
initializing a first number of at least first central processing unit to be one for performing a first type task and initializing a second number of at least second central processing unit to be one for performing a second type task;
testing a first efficiency of the server and recording the [a] first number of the at least one first central processing unit configured to perform the [a] first type task, the [a] second number of the at least one second central processing unit configured to perform the [a] second type task, and the first efficiency, wherein the first efficiency is obtained through a measurement of Input/output Operations per Second;

increasing the first number of the at least one first central processing unit by one when the at least one first central processing units is in the busy state;
repeating the steps of testing the first efficiency of the server, determining whether the at least one first central processing unit is in the busy state, and increasing the first number of the at least one first central processing unit by one when the at least one first central processing unit is in the busy state, until the at least one first central processing unit is no longer in the busy state;
determining whether a bandwidth occupied by the first type task reaches a maximum bandwidth of the network interface controller 
increasing the second number of the at least one second central processing unit by one when the bandwidth occupied by the first type task does not reach the maximum bandwidth; 
repeating , and increasing the second number of the at least one second central processing unit by one when the bandwidth occupied by the first type task does not reach the maximum bandwidth until the bandwidth occupied by the first type task reaches the maximum bandwidth[,]; and
generating a table of the first operating efficiency of the server, wherein the table at least comprises the first efficiency, the first number and the second number 

7.    (Original) The server according to claim 6, wherein the at least one processor
determines that the at least one first central processing unit are in the busy state when an amount of occupied resource of the at least one first central processing unit is not lower than a threshold, and the at least one processor determines that the at least one first central processing unit is not in the busy state when the amount of occupied resource of the at least one first central processing unit is lower than the threshold.

8.    (Canceled).

9. (Original) The server according to claim 6, wherein the at least one processor further comprises at least one third central processing unit and at least one fourth central processing unit configured to process the at least one network packet, and the at least one processor is further used for: 
testing a second efficiency of the server and recording a third number of the at least one third central processing unit configured to perform a third type task, a fourth 
decreasing the third number of the at least one third central processing unit by one; and 
determining whether the third number of the at least one third central processing unit is not higher than the fourth number of the at least one fourth central processing unit if the third number of the at least one third central processing unit is not equal to zero, increasing the fourth number and resetting the third number by subtracting the first number, the second number and the fourth number from a total number of a plurality of central processing units in a processing system when the third number is not higher than the fourth number, wherein the fourth number of the at least one fourth central processing unit is one in initialization, and the third number of the at least one third central processing unit is initialized by subtracting the first number, the second number and the fourth number from the total number of the plurality of central processing units.

10.    (Original) The server according to claim 9, wherein the at least one processor acquires a table of second operating efficiency of the server when the third number of the at least one third central processing unit is equal to zero, wherein the table of second operating efficiency at least comprises the second efficiency, the third number and the fourth number.


11.    (Currently Amended) An allocation method, which is adapted to a server a network interface controller having at least one hardware queue configured to receive at least one network packet from a client, and a plurality of central processing units, comprising:
	initializing a second number of at least second central processing unit to be one for performing a second type task and initializing a first number of at least first central processing unit to the remainder of the plurality of processing units; 
testing a first efficiency of the server and recording the [a] first number of at least one first central processing unit configured to perform the [a] first type task, the [a] second number of at least one second central processing unit configured to perform the [a] second type task and the first efficiency, wherein the first efficiency is obtained through a measurement of Input/output Operations per Second;
decreasing the first number of the at least one first central processing unit by one via a processor 
determining whether the first number of the at least one first central processing unit is equal to zero;
when the first number of the at least one first central processing unit is not equal to zero, determining whether the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit ;
in response to determining that the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit, repeating the steps of testing the first efficiency of the server, decreasing the first number of the at least one first central processing unit by one, determining whether the first number of the at least one first central processing unit is equal to zero, and determining whether the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit when the at least one first central processing unit is not equal to zero, until the first number of the at least one first central processing unit and  the second number of the at least one second central processing unit are equal; 
increasing the second number of the at least one second central processing unit by one and reset of the at least one first central processing unit to a value obtained by subtracting the second number from a sum of first number and the second number ; 
repeating the steps of testing the first efficiency of the server, decreasing the first number of the at least one first central processing unit by one, determining that the first number of the at least one first central processing unit is equal to zero, determining whether the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit when the first number of the at least one first central processing unit is not equal to zero, increasing the second number of the at least one second central processing unit by one and resetting the first number, until the first number of the at least one first central processing unit is equal zero; and 
generating a table of the first operating efficiency of the server, wherein the table at least comprises the first efficiency, the first number and the second number.


12. (Currently Amended) A server, comprising: 
a network interface controller having at least one hardware queue configured to receive at least one network packet from a client; 
at least one software queue configured to reallocate the at least one network packet; 
at least one processor comprising at least one first central processing unit and at least one second central processing unit and configured to process the at least one network packet;
at least one storage unit configured to store at least one execution instruction by which the at least one processor is programmed for:
initializing a second number of at least second central processing unit to be one for performing a second type task and initializing a first number of at least first central processing unit to the remainder of the plurality of processing units; 
testing a first efficiency of the server and recording the [a] first number of at least one first central processing unit configured to perform the [a] first type task, the [a] the [a] second type task and the first efficiency, wherein the first efficiency is obtained through a measurement of Input/output Operations per Second;
decreasing the first number of the at least one first central processing unit by one via a processor 
determining whether the first number of the at least one first central processing unit is equal to zero;
when the first number of the at least one first central processing unit is not equal to zero, determining whether the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit ;
in response to determining that the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit, repeating the steps of testing the first efficiency of the server, decreasing the first number of the at least one first central processing unit by one, determining whether the first number of the at least one first central processing unit is equal to zero, and determining whether the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit when the at least one first central processing unit is not equal to zero, until the first number of the at least one first central processing unit and  the second number of the at least one second central processing unit are equal; 
increasing the second number of the at least one second central processing unit by one and reset of the at least one first central processing unit to a value obtained by subtracting the second number from a sum of first number and the second number ; 
repeating the steps of testing the first efficiency of the server, decreasing the first number of the at least one first central processing unit by one, determining that the first number of the at least one first central processing unit is equal to zero, determining whether the first number of the at least one first central processing unit is not higher than the second number of the at least one second central processing unit when the first number of the at least one first central processing unit is not equal to zero, increasing the second number of the at least one second central processing unit by one and resetting the first number, until the first number of the at least one first central processing unit is equal zero; and 
generating a table of the first operating efficiency of the server, wherein the table at least comprises the first efficiency, the first number and the second number.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195